        Case
         Case1:16-cr-00338-PKC
              1:16-cr-00338-PKC Document
                                 Document310-1
                                          312 Filed
                                               Filed10/05/20
                                                     09/21/20 Page
                                                               Page11ofof11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
                                                    ::
 UNITED STATES OF AMERICA,                          ::
                                                    ::                   ECF CASE
         -v-                                        ::
                                                    :               S1 16 Cr. 338 (PKC)
 WILLIAM T. WALTERS
 a/k/a “Billy,”                                                  RESTITUTION ORDER

                 Defendant.
---------------------------------x


CASTEL, U.S.D.J.

        Having reviewed the parties’ submissions, the Court rules as follows: 1. Restitution is

GRANTED, in the amount of $8,882,022.80. 2. The Court finds that Walters’ prior payment of

$8,890,969.33, which was entered in the Judgment Book of the United States District Court for the

Southern District of New York on October 10, 2017 [Dkt. 260] fully satisfies the restitution amount

granted by this Order and that Walters has no further restitution obligations arising out of or related

to this matter.

        SO ORDERED.




Dated: New York, New York
October 5, 2020
